Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.       This Office Action is in response to the Amendment filed on November 29, 2021, which paper has been placed of record in the file.
2.           Claims 1-20 are pending in this application. 



Claim Rejections - 35 USC § 101
3.        35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


            Note: Examiner points Applicant to the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

4.      Claims 1-20 are rejected under 35 U.S.C. 101 because the claim invention is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea) without significantly more.
Independent claim 1, which is illustrative of the all independent claims and analyzing as the following:
         Step 1: Statutory Category? (is the claim(s) directed to a process, machine, manufacture or composition of matter?). Yes. The claim recites a method and, therefore, is a process.
           Step 2A - Prong 1: Judicial Exception Recited? (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon). Yes. The claim recites the following limitations: receiving first location form a client…, identifying a set of vehicles of the fleet of vehicles that are currently available…, accessing for each given of the currently available vehicles at least one vehicle specific polygon corresponding to a service area…, using the polygons associated with each of the set of vehicles to determine a first polygon having a geographic area, identifying a first portion of map information…, providing the first portion of the map information to the client …, which is a method of organizing human activity (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, business relations), then it falls within the “Organizing human activity” grouping of abstract idea. Moreover, the claim recites the following limitations of identifying a set of vehicles of the fleet of vehicles that are currently available…, using the polygons associated with each of the set of vehicles to determine a first polygon having a geographic area, identifying a first portion of map information…, providing the first portion of the map information to the client …, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “a computer”, nothing in the claim elements preclude the steps from practically being performed in the mind. The mere nominal “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
             Step 2A - Prong 2: Integrated into a Practical Application? (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception). No. This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of one or more server computing devices, and using the server computing device to perform receiving, identifying, determining, identifying, and providing steps. The server computing device is recited at a high-level of generality (i.e., as a generic computing device performing a generic computer function of receiving, identifying, determining, identifying, and providing steps) such that it amounts no more than mere instructions to apply the exception using generic computer components. Each of the additional limitations is no more than mere instructions to apply the exception using generic computer components (the processor). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer components. Moreover, the claim recites the additional limitations “receiving, by one or more server computing device, a first location from a client computing device; providing, by the one or more server computing device, the first portion of the map information to the client computing device for display to a user”, which are recited at a high level of generality (i.e., as a general means of receiving and transmitting data), which is a form of insignificant extra-solution activity. Each of the the claim is directed to an abstract idea. 
           The Berkheimer Memorandum mandates that an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 
           (1) a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s); 
           (2) a citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s); 
           (3) a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); or 
           (4) a statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s), which satisfies the requirements set forth in MPEP § 2144.03. 

	Step 2B: Claim provides an Inventive Concept? (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception). No. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
           Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the limitations “receiving, by one or more server computing device, a first location from a client computing device; providing, by the one or more server computing device, the first portion of the map information to the client computing device for display to a user” were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. Collecting and transmitting information over a network is well-understood, routine, conventional activity the Symantec, TLI, and OIP Techs. court ‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that receiving and transmitting data is well-understood, routine, conventional activity is supported under Berkheimer Option 2. Moreover, the limitations of “receiving, by one or more server computing device, a first location from a client computing device; providing, by the one or more server computing device, the first portion of the map information to the client computing device for display to a user” do not providing any improvements to the computer functionality, improvements to the network, improvements to the client device, they are just merely used as general means for collecting, transmitting, and displaying information, they do not amount to an inventive concept. For these reasons there is no inventive concept in the claim, and thus the claim is not patent eligible.
         Berkheimer Option 2, the courts have recognized the following computer functions as well understood, routine, and conventional functions when they are claimed in a merely genetic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
          Computer Functions recited at a high-level of generality:
          i. Receiving or transmitting data over a network (Symantic, TLI Communications, OIP Techs, buySafe).
          ii. Performing repetitive calculations (Flook, Bancorp).
          iii. Electronic recordkeeping (Alice Corp, Ultramercial).
          iv. Storing and retrieving information in memory (Versata Dev. Group, Inc., OIP).
          v. Electrically scanning or extracting data from a physical document (Content Extraction and Transmission, LLC).
“receiving, by one or more server computing device, a first location from a client computing device; providing, by the one or more server computing device, the first portion of the map information to the client computing device for display to a user” are well-understood, routine, conventional activity is supported under Berkheimer Option 2. Moreover, The limitations of “receiving, by one or more server computing device, a first location from a client computing device; providing, by the one or more server computing device, the first portion of the map information to the client computing device for display to a user”,  which do not amount to significantly more than the abstract idea they do not provide any improvements to another technology or technical field, improvements to the functioning of the computer, improvements to the network, improvements to the client device, they just merely used as general means for collecting, transmitting, and displaying data, they do not amount to an inventive concept, and because they well understood, routine, and conventional functions when they are claimed in a merely genetic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. It is similar to other concepts that have been identified by the courts, such as Receiving or transmitting data over a network (Symantic, TLI Communications, OIP Techs, buySafe). Therefore, the claims do not amount to significantly more than the abstract idea. For these reasons there is no inventive concept in the claim, and thus the claim is not patent eligible.
         The dependent claims do not add limitations that meaningfully limit the abstract idea. For example, Claim 4 recites receiving a notification that an application of the client computing device for the autonomous vehicle transportation service…; Claim 5 recites identifying the set of vehicles…; Claim 6 recites determining the first polygon including Claim 7 recites determining the first polygon including determining  an overlapping area…; Claim 8 recites reducing the first polygon using a polygon corresponding to a service area for the user…;  Claim 10 recites determining a first set of pickup and/or drop off locations…; and providing the first set of pickup and/or drop off locations…; Therefore, the dependent claims do not impart patent eligibility to the abstract idea of the independent claim. The dependent claims rather further narrow the abstract idea and the narrower scope does not change the outcome of the two part Mayo test. Narrowing the scope of the claims is not enough to impart eligibility as it is still interpreted as an abstract idea, a narrower abstract idea. Therefore none of the dependent claims alone or as an ordered combination add limitations that qualify as significantly more than the abstract idea. 
          Accordingly, claims 1-20 are not draw to eligible subject matter as they are directed to an abstract idea without significantly more and are rejected under 35 USC § 101 as being directed to non-statutory subject matter.


           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



  Claim Rejections - 35 USC § 102
5. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


6.     Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. (hereinafter Chen, US 2020/0311846).
            Regarding to claim 1, Chen discloses a method of providing service area maps for an autonomous vehicle transportation service having a fleet of vehicles, the method comprising the steps of:
            receiving, by one or more server computing devices, a first location from a client computing device (para [0045], As shown in FIG. 6, geographic area 600 may include pickup and drop-off locations 201(1) and 201(2). A transportation requestor may desire transportation from origin location (e.g., current requestor location) 601 to destination location 602. In response to a request for transportation service from origin location 601 to destination location 602, a transportation management system may provide the transportation requestor transportation service from pickup location 201(1) to drop-off location 201(2) over transportation route 620; para [0050], Incoming requests 740 may be received from transportation requestor devices. Data associated with the transportation requests may be extracted from incoming requests 740 and provided to transportation requestor characteristic record 750 and transportation request characteristics 760. Transportation request characteristics 760 may extract information from incoming requests 740 related to a transportation request that requires matching and may include, without limitation, information associated with the transportation request origin location, transportation request destination, transportation requestor device location, transportation requestor device identification, a time of day associated with the transportation request, a number of passengers associated with the transportation request, a type of requested transportation service, or a combination thereof);
            identifying, by the one or more server computing devices, a set of vehicles of the fleet of vehicles that are currently available to provide transportation services based on the first location (para [0054], incoming requests 740 for transportation services using an autonomous transportation provider vehicle may be provided to matching module 728 for matching the request. Incoming requests 740 may be matched using data from incoming request 740 and the determined geographic zones from geographic zone determination module 722 using any suitable method. For example, matching module 728 may match a transportation request with an autonomous transportation provider vehicle in response to the transportation request pickup location, drop off location, and travel route being within a geographic zone associated with the autonomous transportation provider vehicle. Matching module 728 may issue the matched transportation request to matches 790. Matches 790 may provide a match for transportation services to the transportation requestor device as described in detail below with respect to FIG. 10);
           accessing for each given vehicle of the currently available vehicles at least one vehicle-specific polygon corresponding to a service area defined, in part, by the capabilities of the given vehicle (para [0023], Determining the suitability of autonomous transportation provider vehicles 130(1) to 130(n) to provide transportation services in certain geographic zones may be determined based on, without limitation, the characteristics (e.g., capabilities) of the vehicle, road surface characteristics of the geographic zone, characteristics of a transportation requestor, characteristics of the transportation request, or any combination thereof. Determining the suitability of autonomous transportation provider vehicles 130(1) to 130(n) to provide transportation services in certain geographic zones may be determined using any suitable method. In some examples, determining the suitability of autonomous transportation provider vehicles 130(1) to 130(n) to provide transportation services in certain geographic zones may be determined based on the methods described below in relation to FIG. 4; para [0024], Autonomous transportation provider vehicles 130(1) to 130(n) may be of the same or different types. The different types may be based on characteristics of the vehicle. The characteristics of the vehicle may determine which geographic zones the vehicle may provide transportation services. Characteristics of transportation provider vehicles 130(1) to 130(n) may include, without limitation, a manufacturer of the vehicle, a model of the vehicle, a seating capacity of the vehicle, a transportation requestor seating capacity of the vehicle, a training level of the vehicle associated with the geographic zone, a training level of a monitoring operator associated with the vehicle, a storage space capacity of the vehicle, a capability level of the vehicle to perform driving maneuvers, a capability level of the vehicle to traverse routes within the geographic zone, an authorization level of the vehicle to traverse routes within the geographic zone, a level of access to characteristic data associated with the vehicle, or a combination thereof; para [0025], The suitability of autonomous transportation provider vehicles 130(1) to 130(n) to provide transportation services in certain geographic zones may be based on the manufacturer, the model, the functional options, or a combination thereof; para [0031],  a transportation management system may have access to data associated with autonomous transportation provider vehicles 130(1) to 130(n). The data may represent characteristics and/or capabilities of the vehicles as described in detail above. The transportation management system may have differing levels of access to the characteristic data associated with autonomous transportation provider vehicles 130(1) to 130(n); para [0052], geographic zone determination module 722 may determine geographic zones within a geographic area in which autonomous transportation provider vehicles may provide transportation services. Geographic zone determination module 722 may determine geographic zones within a geographic area for providing transportation services using autonomous transportation provider vehicles using any suitable method. Geographic zone determination module 722 may determine geographic zones that are specific to an individual autonomous transportation provider vehicle or a group of autonomous transportation provider vehicles; para [0053], Geographic zone determination module 722 may determine a geographic zone by determining a geographic zone associated with the autonomous transportation provider vehicle within the geographic area as described above in detail with respect to FIG. 3. Geographic zone determination module 722 may determine a geographic zone associated with the autonomous transportation provider vehicle and provide the determined geographic zone in any suitable form (e.g., map data, geofence, geohash, etc.) to matching module 728; para [0083], At step 1130, the method may include determining at least one geographic zone for the autonomous vehicle within the geographic area based at least on the characteristics of the autonomous vehicle and the characteristics of the one or more road segments of the at least one geographic area);
            using, by the one or more server computing devices, the polygons associated with each of the set of vehicles to determine a first polygon having a geographic area (para  FIG. 2 is an illustration of designated pickup and drop-off locations associated with autonomous transportation provider vehicles in a geographic area. Geographic area 120 may have designated locations in which transportation requestors may be picked up or dropped off in the course of autonomous transportation provider vehicles providing transportation services. Geographic area 120 may have designated pickup and drop-off locations 201(1) to 201(n). The location of designated pickup and drop-off locations 201(1) to 201(n) may be determined based on the ability of the transportation management system to efficiently and effectively match transportation requests with autonomous transportation provider vehicles in geographic area 120 using the designated pickup and drop-off locations; para [0052], geographic zone determination module 722 may determine geographic zones within a geographic area in which autonomous transportation provider vehicles may provide transportation services. Geographic zone determination module 722 may determine geographic zones within a geographic area for providing transportation services using autonomous transportation provider vehicles using any suitable method. Geographic zone determination module 722 may determine geographic zones that are specific to an individual autonomous transportation provider vehicle or a group of autonomous transportation provider vehicles); 
            identifying, by the one or more server computing devices, a first portion of map information corresponding to the geographic area of the first polygon (para [0040], FIG. 3 is an illustration of geographic zones designated for autonomous transportation provider vehicle travel in a geographic area. Referring to FIG. 3, geographic area 120 may include geographic zones 300(1) to 300(n) in which autonomous transportation provider vehicles may travel and provide transportation services. Geographic area 120 may include any number of geographic zones and the geographic zones may extend over any and all areas within geographic area 120 and/or outside of geographic area 120. Geographic zones 300(1) to 300(n) may include a perimeter (e.g., geofence) of any shape in which autonomous transportation provider vehicles may provide transportation services. Geographic zones 300(1) to 300(n) may be determined using any suitable method and may be displayed on a map such as the map of FIG. 3. Geographic zones 300(1) to 300(n) may be determined based on, without limitation, characteristics of the autonomous transportation provider vehicles, characteristics of road surfaces within geographic area 120, characteristics of transportation requests, characteristics of transportation requestors, or a combination thereof as described in detail above with respect to FIGS. 1 and 2; para [0053], Geographic zone determination module 722 may determine a geographic zone by determining a geographic zone associated with the autonomous transportation provider vehicle within the geographic area as described above in detail with respect to FIG. 3. Geographic zone determination module 722 may determine a geographic zone associated with the autonomous transportation provider vehicle and provide the determined geographic zone in any suitable form (e.g., map data, geofence, geohash, etc.) to matching module 728); and
             providing, by the one or more server computing devices, the first portion of the map information to the client computing device for display to a user such that the first portion of the map information represents a currently available service area for the user (para [0059], FIG. 10 is an illustration of an example method for providing a transportation service match to a transportation requestor device. A transportation management system may include a transportation requestor device (e.g., smartphone) to provide transportation requesting and matching information to a transportation requestor. Referring to FIG. 10, transportation requestor device 1002 may include an application for managing transportation services. Display screen 1018 may display information related to transportation services. Display screen may display a map of a geographic area overlaid with graphical information; para [0060], Display screen 1018 may also display a route on the map associated with the options. A route associated with the option for transportation using an autonomous transportation provider vehicle may be displayed on the map and include current location 601, pickup location 201(1), route to pickup location 201(1) (e.g., walking route) 1016, autonomous transportation provider vehicle travel route 620, drop-off location 201(2), and route to destination 1006. A transportation requestor may choose the option by selecting (e.g., touching) the icon associated with the chosen option. In response to the transportation requestor choosing transportation using an autonomous transportation provider vehicle, display screen 1018 may display a more detailed map (e.g., zoomed in) surrounding current location 601 and route to pickup location 201(1) 1016).
            Regarding to claim 2, Chen discloses the method of claim 1, wherein the first location is a pickup location for a trip to be taken by the user (para [0054], matching module 728 may match a transportation request with an autonomous transportation provider vehicle in response to the transportation request pickup location, drop off location, and travel route being within a geographic zone associated with the autonomous transportation provider vehicle).
            Regarding to claim 3, Chen discloses the method of claim 2, wherein the first location is a current location of the client computing device (para [0045], A transportation requestor may desire transportation from origin location (e.g., current requestor location) 601 to destination location 602).
            Regarding to claim 4, Chen discloses the method of claim 1, further comprising receiving a notification that an application of the client computing device for the autonomous vehicle transportation service has been opened, and wherein the identifying the set of available vehicles is in response to the notification (figure 10 and para [0059], a transportation requestor may use the application to request transportation services. The application may display the transportation requestor's current location 601 and the transportation requestor may enter (e.g., text entry, voice entry, touchscreen entry) destination location 602. The transportation requestor may also enter characteristics of the transportation request including, without limitation, a number of passengers, a requested time for the transportation, a storage capacity required, or a combination thereof).
Regarding to claim 5, Chen discloses the method of claim 1, wherein identifying the set of vehicles includes identifying vehicles that are able to reach the first location in order to pick up the user (para [0032], FIG. 2 is an illustration of designated pickup and drop-off locations associated with autonomous transportation provider vehicles in a geographic area. Geographic area 120 may have designated locations in which transportation requestors may be picked up or dropped off in the course of autonomous transportation provider vehicles providing transportation services. Geographic area 120 may have designated pickup and drop-off locations 201(1) to 201(n). The location of designated pickup and drop-off locations 201(1) to 201(n) may be determined based on the ability of the transportation management system to efficiently and effectively match transportation requests with autonomous transportation provider vehicles in geographic area 120 using the designated pickup and drop-off locations).
            Regarding to claim 6, Chen discloses the method of claim 1, wherein determining the first polygon includes determining a largest area covered by all of the polygons associated with each of the set of vehicles (para [0040], FIG. 3 is an illustration of geographic zones designated for autonomous transportation provider vehicle travel in a geographic area. Referring to FIG. 3, geographic area 120 may include geographic zones 300(1) to 300(n) in which autonomous transportation provider vehicles may travel and provide transportation services. Geographic area 120 may include any number of geographic zones and the geographic zones may extend over any and all areas within geographic area 120 and/or outside of geographic area 120. Geographic zones 300(1) to 300(n) may include a perimeter (e.g., geofence) of any shape in which autonomous transportation provider vehicles may provide transportation services. Geographic zones 300(1) to 300(n) may be determined using any suitable method and may be displayed on a map such as the map of FIG. 3).
            Regarding to claim 7, Chen discloses the method of claim 1, wherein determining the first polygon includes determining an overlapping area where all of the polygons associated with each of the set of vehicles overlap with one another (para [0040], For example, geographic zone 300(1) may be geographically isolated from geographic zones 300(2) and 300(n) while geographic zone 300(2) completely overlaps geographic zone 300(n). Pickup and drop-off locations 201(1) to 201(n) may be located within any of geographic zones 300(1) to 300(n) or in multiple geographic zones).
            Regarding to claim 8, Chen discloses the method of claim 1, further comprising, reducing the first polygon using a polygon corresponding to a service area for the user, and wherein the reduced first polygon is used to identify the portion of map information (para [0041], Geographic zones 300(1) to 300(n) may be used in any suitable method for filtering transportation requests and determining the types of transportation requests the autonomous vehicles may service and how the transportation requests may be serviced).
           Regarding to claim 9, Chen discloses the method of claim 8, wherein the reduced first polygon corresponds to an area of intersection between the first polygon and the polygon corresponding to a service area for the user (para [0043], Referring to FIG. 4, geographic area 420 may include autonomous transportation provider vehicles performing driving maneuvers in an environment that includes driver-controlled vehicles, pedestrians, traffic signaling, road surface conditions, intersections, etc. For example, autonomous transportation provider vehicle 130(1) may have an ability to perform a left turn from a leftmost lane. Autonomous transportation provider vehicle 130(1) may be able to perform a left turn at intersection 450 while following trajectory 435 and obeying traffic control signal 432. Autonomous transportation provider vehicle 130(1) may also be able to perform a left turn that is not at an intersection while following trajectory 434).
           Regarding to claim 10, Chen discloses the method of claim 1, wherein each vehicle of the fleet is associated with a set of pick up and/or drop off locations, and the method further comprises:
            determining a first set of pick up and/or drop off locations based on the sets of pick up and/or drop off locations for the vehicles of the set of available vehicles (para [0032], FIG. 2 is an illustration of designated pickup and drop-off locations associated with autonomous transportation provider vehicles in a geographic area. Geographic area 120 may have designated locations in which transportation requestors may be picked up or dropped off in the course of autonomous transportation provider vehicles providing transportation services. Geographic area 120 may have designated pickup and drop-off locations 201(1) to 201(n). The location of designated pickup and drop-off locations 201(1) to 201(n) may be determined based on the ability of the transportation management system to efficiently and effectively match transportation requests with autonomous transportation provider vehicles in geographic area 120 using the designated pickup and drop-off locations); and
            providing the first set of pick up and/or drop off locations to the client computing device (figure 10 and para [0060], For example, an option for transportation using an autonomous transportation provider vehicle may be displayed in icon 1008, an option for transportation using shared transportation (e.g., shared with other transportation requestors) may be displayed in icon 1010, and/or an option for transportation using a human operated transportation provider vehicle may be displayed in icon 1012. Display screen 1018 may also display a route on the map associated with the options. A route associated with the option for transportation using an autonomous transportation provider vehicle may be displayed on the map and include current location 601, pickup location 201(1), route to pickup location 201(1) (e.g., walking route) 1016, autonomous transportation provider vehicle travel route 620, drop-off location 201(2), and route to destination 1006).
           Regarding to claim 11, Chen discloses the method of claim 10, wherein determining the first set of pick up and/or drop off locations is further based on the geographic area of the first polygon (para [0071], matching the request with the autonomous vehicle within the at least one geographic zone may be further based on characteristics of the request and the characteristics of the request may include at least one of a value associated with the request, a pickup location of the request, a drop-off location of the request, a number of passengers associated with the request, and a time of day associated with the request).
             Regarding to claim 12, Chen discloses the method of claim 10, further comprising, prior to providing the first set of pick up and/or drop off locations to the client computing device, filtering the first set of pick up and/or drop off locations based on any limitations on pick up and drop off locations for the user (para [0041], Geographic zones 300(1) to 300(n) may be accessible to different types of autonomous transportation provider vehicles including without limitation, human operated vehicles, semi-autonomous (e.g., human assisted) vehicles, and fully autonomous vehicles. Geographic zones 300(1) to 300(n) may be used in any suitable method for filtering transportation requests and determining the types of transportation requests the autonomous vehicles may service and how the transportation requests may be serviced).
             Regarding to claim 13, Chen discloses the method of claim 1, further comprising:
            receiving a notification from the client computing device confirming a trip including a pickup location and a drop off location (figure 10 and para [0061], display screen 1018 may display a terms of service for acceptance by the transportation requestor prior to providing the transportation service);
            in response to receiving the notification, assigning a vehicle of the set of available vehicles to the trip (para [0061], display screen 1018 may display a terms of service for acceptance by the transportation requestor prior to providing the transportation service. Display screen 1018 may also display a dynamic (e.g. continuously updated) walking guide for the transportation requestor to follow when traveling from current location 601 to pickup location 201(1) and/or from drop-off location 201(2) to destination 1006. Display screen 1018 may also display, without limitation, an estimated time of transportation requestor arrival to pickup location 201(1), an estimated time of autonomous transportation provider vehicle arrival to pickup location 201(1), an estimated time of autonomous transportation provider vehicle arrival to drop-off location 201(2), an estimated time of transportation requestor arrival to destination 602, an identifier of the autonomous transportation provider vehicle, an identifier of an operator of the autonomous transportation provider vehicle, a value associated with the transportation service, or a combination thereof); and
transportation requestor may choose the option by selecting (e.g., touching) the icon associated with the chosen option. In response to the transportation requestor choosing transportation using an autonomous transportation provider vehicle, display screen 1018 may display a more detailed map (e.g., zoomed in) surrounding current location 601 and route to pickup location 201(1) 1016).
            Regarding to claim 14, Chen discloses the method of claim 13, wherein determining the second portion of map information is further based on a polygon corresponding to a service area for the user (para [0060], Display screen 1018 may also display a route on the map associated with the options. A route associated with the option for transportation using an autonomous transportation provider vehicle may be displayed on the map and include current location 601, pickup location 201(1), route to pickup location 201(1) (e.g., walking route) 1016, autonomous transportation provider vehicle travel route 620, drop-off location 201(2), and route to destination 1006).
            Regarding to claim 15, Chen discloses the method of claim 14, further comprising determining an intersection between the at least one polygon of the assigned vehicle and the polygon corresponding to a service area for the user, and wherein determining the second portion of map information is further based on the intersection (para [0049], FIG. 2. ATPVC record 770 may store a record of the characteristics of road surfaces based on, without limitation, a geographic area, a geographic zone, a pickup/drop-off location, a road, a geohash, a geofence, an intersection, a venue, or a combination thereof. The record of the characteristics of road surfaces stored in ATPVC record 770 may be used to generate a map showing the different characteristics).
Regarding to claim 16, Chen discloses the method of claim 13, further comprising, sending the second portion of map information to the assigned vehicle for display to the user in order to prevent the user from attempting to go outside of the service area for the trip during the trip (para [0059], Referring to FIG. 10, transportation requestor device 1002 may include an application for managing transportation services. Display screen 1018 may display information related to transportation services. Display screen may display a map of a geographic area overlaid with graphical information. In some examples, a transportation requestor may use the application to request transportation services. The application may display the transportation requestor's current location 601 and the transportation requestor may enter (e.g., text entry, voice entry, touchscreen entry) destination location 602).
           Regarding to claim 17, Chen discloses the method of claim 13, further comprising, sending the second portion of map information to the client computing device for display to the user in order to prevent the user from attempting to go outside of the service area for the trip during the trip (para [0060], Display screen 1018 may also display a route on the map associated with the options. A route associated with the option for transportation using an autonomous transportation provider vehicle may be displayed on the map and include current location 601, pickup location 201(1), route to pickup location 201(1) (e.g., walking route) 1016, autonomous transportation provider vehicle travel route 620, drop-off location 201(2), and route to destination 1006).
           Regarding to claim 18, Chen discloses the method of claim 13, wherein each vehicle of the fleet is associated with a set of drop off locations, and the method further comprises:
 FIG. 2 is an illustration of designated pickup and drop-off locations associated with autonomous transportation provider vehicles in a geographic area. Geographic area 120 may have designated locations in which transportation requestors may be picked up or dropped off in the course of autonomous transportation provider vehicles providing transportation services. Geographic area 120 may have designated pickup and drop-off locations 201(1) to 201(n). The location of designated pickup and drop-off locations 201(1) to 201(n) may be determined based on the ability of the transportation management system to efficiently and effectively match transportation requests with autonomous transportation provider vehicles in geographic area 120 using the designated pickup and drop-off locations); and
           providing the first set of drop off locations to at least one of the assigned vehicle or the client computing device (figure 10 and para [0060], For example, an option for transportation using an autonomous transportation provider vehicle may be displayed in icon 1008, an option for transportation using shared transportation (e.g., shared with other transportation requestors) may be displayed in icon 1010, and/or an option for transportation using a human operated transportation provider vehicle may be displayed in icon 1012. Display screen 1018 may also display a route on the map associated with the options. A route associated with the option for transportation using an autonomous transportation provider vehicle may be displayed on the map and include current location 601, pickup location 201(1), route to pickup location 201(1) (e.g., walking route) 1016, autonomous transportation provider vehicle travel route 620, drop-off location 201(2), and route to destination 1006).
Regarding to claim 19, Chen discloses the method of claim 18, further comprising determining an intersection between the at least polygon of the assigned vehicle and a polygon corresponding to a service area for the user, and wherein determining the first set of drop off location is further based on the intersection (para [0043], Referring to FIG. 4, geographic area 420 may include autonomous transportation provider vehicles performing driving maneuvers in an environment that includes driver-controlled vehicles, pedestrians, traffic signaling, road surface conditions, intersections, etc. For example, autonomous transportation provider vehicle 130(1) may have an ability to perform a left turn from a leftmost lane. Autonomous transportation provider vehicle 130(1) may be able to perform a left turn at intersection 450 while following trajectory 435 and obeying traffic control signal 432. Autonomous transportation provider vehicle 130(1) may also be able to perform a left turn that is not at an intersection while following trajectory 434).
           Regarding to claim 20, Chen discloses the method of claim 19, further comprising, prior to providing the first set of drop off locations to at least one of the assigned vehicles or the client computing device, filtering the first set of drop off locations based on any limitations on drop off locations for the user (para [0041], Geographic zones 300(1) to 300(n) may be accessible to different types of autonomous transportation provider vehicles including without limitation, human operated vehicles, semi-autonomous (e.g., human assisted) vehicles, and fully autonomous vehicles. Geographic zones 300(1) to 300(n) may be used in any suitable method for filtering transportation requests and determining the types of transportation requests the autonomous vehicles may service and how the transportation requests may be serviced).




                                          Response to Arguments/Amendment
7.       Applicant's arguments with respect to claims 1-20 have been fully considered but are not persuasive.

             I. Claim Rejections - 35 USC § 101
             Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea) without significantly more based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG). (See details above).
             In response to the Applicant’s arguments, the Examiner submits that the claims recite the following limitations:  receiving first location form a client…, identifying a set of vehicles of the fleet of vehicles that are currently available…, accessing for each given of the currently available vehicles at least one vehicle specific polygon corresponding to a service area…, using the polygons associated with each of the set of vehicles to determine a first polygon having a geographic area, identifying a first portion of map information…, providing the first portion of the map information to the client …, which is a method of organizing human activity (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, business relations), then it falls within the “Organizing human activity” grouping of abstract idea. Moreover, the claim recites the following limitations of identifying a set of vehicles of the fleet of vehicles that are currently available…, accessing for each given of the currently available vehicles at least one vehicle specific polygon corresponding to a service area…, using the polygons associated with each of the set of vehicles to determine a first polygon having a geographic area, identifying a first portion of map information…, providing the first portion of the map information to the client …, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “a computer”, nothing in the claim elements preclude the steps from practically being performed in the mind. The mere nominal recitation of a generic computing device does not take the claim limitation out of the mental processes grouping. Thus, if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
             Moreover, the claims are not integrated into a practical application. In particular, the claims recite the additional elements of the additional elements of one or more server computing devices, and using the server computing device to perform receiving, identifying, determining, identifying, and providing steps. The server computing device is recited at a high-level of generality (i.e., as a generic computing device performing a generic computer function of receiving, identifying, determining, identifying, and providing steps) such that it amounts no more than mere instructions to apply the exception using generic computer components. Each of the additional limitations is no more than mere instructions to apply the exception using generic computer components (the processor). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer components. Moreover, the claim recites the additional limitations “receiving, by one or more server computing device, a first location from a client computing device; providing, by the one or more server computing device, the first portion of the map information to the client computing device for display to a user”, which are recited at a high level of generality (i.e., as a general means of receiving and transmitting data), which is a form of insignificant extra-solution activity. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (the computer). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claim is directed to an abstract idea. 
              Moreover, the limitations of “receiving, by one or more server computing device, a first location from a client computing device; providing, by the one or more server computing device, the first portion of the map information to the client computing device for display to a user”, which is a form of insignificant extra-solution activity, do not providing any improvements to the computer functionality, improvements to the network, improvements to the client device, they are just merely used as general means for collecting, transmitting, and displaying information, they do not amount to an inventive concept. For these reasons there is no inventive concept in the claim, and thus the claim is not patent eligible.
              According, the 101 rejection is maintained.

          II. Claim Rejection - 35 USC § 102
             In response to the Applicant’s arguments that Chen does not teach “accessing for each given vehicle of the currently available vehicles at least one vehicle-specific polygon corresponding to a service area defined, in part, by the capabilities of the given vehicle”, the Examiner respectfully disagrees and submits that Chen described in para [0023], Determining the suitability of autonomous transportation provider vehicles 130(1) to 130(n) to provide transportation services in certain geographic zones may be determined based on, without limitation, the characteristics (e.g., capabilities) of the vehicle, road surface characteristics of the geographic zone, characteristics of a transportation requestor, characteristics of the transportation request, or any combination thereof. Determining the suitability of autonomous transportation provider vehicles 130(1) to 130(n) to provide transportation services in certain geographic zones may be determined using any suitable method. In some examples, determining the suitability of autonomous transportation provider vehicles 130(1) to 130(n) to provide transportation services in certain geographic zones may be determined based on the methods described below in relation to FIG. 4; para [0024], Autonomous transportation provider vehicles 130(1) to 130(n) may be of the same or different types. The different types may be based on characteristics of the vehicle. The characteristics of the vehicle may determine which geographic zones the vehicle may provide transportation services. Characteristics of transportation provider vehicles 130(1) to 130(n) may include, without limitation, a manufacturer of the vehicle, a model of the vehicle, a seating capacity of the vehicle, a transportation requestor seating capacity of the vehicle, a training level of the vehicle associated with the geographic zone, a training level of a monitoring operator associated with the vehicle, a storage space capacity of the vehicle, a capability level of the vehicle to perform driving maneuvers, a capability level of the vehicle to traverse routes within the geographic zone, an authorization level of the vehicle to traverse routes within the geographic zone, a level of access to characteristic data associated with the vehicle, or a combination thereof; para [0025], The suitability of autonomous transportation provider vehicles 130(1) to 130(n) to provide transportation services in certain geographic zones may be based on the manufacturer, the model, the functional options, or a combination thereof; para [0031],  a transportation management system may have access to data associated with autonomous transportation provider vehicles 130(1) to 130(n). The data may represent characteristics and/or capabilities of the vehicles as described in detail above. The transportation management system may have differing levels of access to the characteristic data associated with autonomous transportation provider vehicles 130(1) to 130(n); para [0052], geographic zone determination module 722 may determine geographic zones within a geographic area in which autonomous transportation provider vehicles may provide transportation services. Geographic zone determination module 722 may determine geographic zones within a geographic area for providing transportation services using autonomous transportation provider vehicles using any suitable method. Geographic zone determination module 722 may determine geographic zones that are specific to an individual autonomous transportation provider vehicle or a group of autonomous transportation provider vehicles; para [0053], Geographic zone determination module 722 may determine a geographic zone by determining a geographic zone associated with the autonomous transportation provider vehicle within the geographic area as described above in detail with respect to FIG. 3. Geographic zone determination module 722 may determine a geographic zone associated with the autonomous transportation provider vehicle and provide the determined geographic zone in any suitable form (e.g., map data, geofence, geohash, etc.) to matching module 728; para [0083], At step 1130, the method may include determining at least one geographic zone for the autonomous vehicle within the geographic area based at least on the characteristics of the autonomous vehicle and the characteristics of the one or more road segments of the at least one geographic area, thus in Chen’s system, each vehicle is assigned at least a specific geographic zone based on at least the characteristics of that vehicle. Therefore, Chen does teach “accessing for each given vehicle of the currently available vehicles at least one vehicle-specific polygon corresponding to a service area defined, in part, by the capabilities of the given vehicle” as claimed.
           In response to the Applicant’s arguments that Chen does not teach “using, by the one or more server computing devices, the polygons associated with each of the set of vehicles to determine a first polygon having a geographic area”, the Examiner respectfully disagrees and submits that Chen described in para [0052], geographic zone determination module 722 may determine geographic zones within a geographic area in which autonomous transportation provider vehicles may provide transportation services. Geographic zone determination module 722 may determine geographic zones within a geographic area for providing transportation services using autonomous transportation provider vehicles using any suitable method. Geographic zone determination module 722 may determine geographic zones that are specific to an individual autonomous transportation provider vehicle or a group of autonomous transportation provider vehicles, thus in Chen’s system, each vehicle is assigned at least a specific geographic zone based on at least the characteristics of that vehicle. Therefore, Chen does teach “using, by the one or more server computing devices, the polygons associated with each of the set of vehicles to determine a first polygon having a geographic area” as claimed.
           In response to the Applicant’s arguments that Chen does not teach “identifying, by the one or more server computing devices, a first portion of map information corresponding to the geographic area of the first polygon”, the Examiner respectfully disagrees and submits that Chen described in para [0053], Geographic zone determination module 722 may determine a geographic zone by determining a geographic zone associated with the autonomous transportation provider vehicle within the geographic area as described above in detail with respect to FIG. 3. Geographic zone determination module 722 may determine a geographic zone associated with the autonomous transportation provider vehicle and provide the determined geographic zone in any suitable form (e.g., map data, geofence, geohash, etc.) to matching module 728, thus in Chen’s system, the Geographic zone determination module 722 determines a geographic zone associated with the vehicle and provides the determined geographic zone in any suitable form (e.g., map data, geofence, geohash, etc.). Therefore, Chen does teach “identifying, by the one or more server computing devices, a first portion of map information corresponding to the geographic area of the first polygon” as claimed.
          In response to the Applicant’s arguments that Chen does not teach “providing, by the one or more server computing devices, the first portion of the map information to the client computing device for display to a user such that the first portion of the map information represents a currently available service area for the user”, the Examiner respectfully disagrees and submits that Chen described in para [0059], FIG. 10 is an illustration of an example method for providing a transportation service match to a transportation requestor device. A transportation management system may include a transportation requestor device (e.g., smartphone) to provide transportation requesting and matching information to a transportation requestor. Referring to FIG. 10, transportation requestor device 1002 may include an application for managing transportation services. Display screen 1018 may display information related to transportation services. Display screen may display a map of a geographic area overlaid with graphical information; para [0060], Display screen 1018 may also display a route on the map associated with the options. A route associated with the option for transportation using an autonomous transportation provider vehicle may be displayed on the map and include current location 601, pickup location 201(1), route to pickup location 201(1) (e.g., walking route) 1016, autonomous transportation provider vehicle travel route 620, drop-off location 201(2), and route to destination 1006. A transportation requestor may choose the option by selecting (e.g., touching) the icon associated with the chosen option. In response to the transportation requestor choosing transportation using an autonomous transportation provider vehicle, display screen 1018 may display a more detailed map (e.g., zoomed in) surrounding current location 601 and route to pickup location 201(1) 1016). Therefore, Chen does teach “providing, by the one or more server computing devices, the first portion of the map information to the client computing device for display to a user such that the first portion of the map information represents a currently available service area for the user” as claimed.
            According, the 102 rejection is maintained.

                                 
                                                                Conclusion
8.        Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
            A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

9.          Claims 1-20 are rejected.
10.     The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure:
             Baurepaire (US 2020/0378771) discloses providing drop-off locations for passengers of a vehicle to reach different destinations via a multimodal route. A routing platform receives a request to generate a navigation route, i.e., a multi-point intermodal route that directs the passengers to reach the destinations using the vehicle in combination with the other mode of transport.
            Sweeney et al. (US 2018/0342035) disclose an on-demand transport facilitation system can receive transport requests from requesting users throughout a given region, and select autonomous vehicles (AVs) and human driver to service the transport requests.
             Kentley et al. (US 2017/0123421) disclose autonomous vehicles and associated mechanical, electrical and electronic hardware, computer software and systems, and wired and wireless network communications to provide an autonomous vehicle fleet as a service.
            Donnelly et al. (US 2018/0342157) disclose a computer implemented method includes obtaining location data associated with a user device associated with a user. The method includes determining an estimated time until the user starts boarding the autonomous vehicle based at least in part on the location data associated with the user device.

            Matthiesen et al. (US 2018/0308191) disclose techniques for autonomous vehicle management. When a service request (e.g., ride request, maintenance request, idling request, etc.) is received, the service request may be matched with an appropriate service provider (e.g., an autonomous vehicle to a rider, a maintenance facility to an autonomous vehicle, etc.).
            Yu et al. (US 2018/0202820) disclose network computer service can receive a service request associated with a first service location.
           Kentley et al. (US 2017/0132934) disclose generally to autonomous vehicles and associated mechanical, electrical and electronic hardware, computer software and systems, and wired and wireless network communications to provide an autonomous vehicle fleet as a service.
           Bavar et al. (Us 2018/0061242) disclose a hybrid trip planning system can receive transport requests from requesting users, determine pick-up and/or drop off locations from the transport request, and select available autonomous vehicles (AV) to service the transport requests.

11.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner NGA B NGUYEN whose telephone number is (571) 272-6796.  The examiner can normally be reached on Monday-Friday 7AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NGA B NGUYEN/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        
February 24, 2022